Citation Nr: 0427485	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post fracture 
of the left mandible, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased rating for 
status post fracture of the left mandible and for residuals 
of a stress fracture of the right hip.  The veteran limited 
his appeal to the issue of an increased rating for status 
post fracture of the left mandible.  In September 2003, the 
veteran testified at a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran has intercisional distance of 39 millimeters 
due to his status post fracture of the left mandible.

2.  The veteran has a moderately disfiguring scar on the left 
side of his neck due to his fracture of the left mandible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post fracture of the left mandible are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2003).

2.  A 10 percent rating is warranted for the veteran's left 
neck scar due to status post fracture of the left mandible.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a 
February 2002 letter.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish his claim and he was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, examinations 
and opinions.  The claimant was specifically advised of the 
type of evidence that would establish the claim.  He has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In a July 1977 rating decision, service connection was 
granted for residuals of a fracture of the left mandible and 
a non-compensable rating was assigned effective August 1975 
under Diagnostic Code 9999-9905.  

In July 2001, correspondence was received from the veteran in 
which he requested an increased rating for his jaw 
disability.  

In February 2002, the veteran was afforded a VA examination.  
At that time, the veteran described that he fractured his 
mandible during service and was treated, developed an 
infection, and an "I&D" was performed with an incision and 
placement of a drain for 1 to 2 weeks along with antibiotic 
therapy.  The veteran stated that in the last couple of 
years, he had begun to involuntarily clench his teeth which 
had caused several of his front teeth to chip.  He indicated 
that it was his belief that this clenching was somehow 
related to his jaw fracture.  

External examination revealed no masses, swelling, lesions, 
or lymphadenopathies.  There was no reaction to palpation in 
the area of the old fracture.  There were no residuals of the 
jaw fracture to palpation.  The veteran was able to open and 
close his mandible freely without hesitation or deviation.  

Internal examination revealed poor oral hygiene with plaque 
accumulations, subgingival calculus, and food debris.  He had 
generalized inflamed gingival.  Periodontal probings were 
within normal limits.  The teeth were in poor repair with 
retained root #2 and caries of virgin teeth and other teeth 
with secondary caries.  Tooth #21 had a large carious lesion 
on the buccal which extended subgingivally and most likely 
involved the pulp of the tooth.  Mobility of the teeth was 
within normal limits.  There were no soft tissue lesions.  
Missing teeth were not replaced with prostheses.  Anterior 
teeth were in a near end-to-end relationship with several 
having small fractures of the incisal edges.  The 
intercisional distance was 39 millimeters.  The right lateral 
excursion was 8 millimeters.  The left lateral excursion was 
9.5 millimeters.  There was no temporomandibular joint pain, 
crepitus, or popping.  The veteran had 7 missing teeth and 7 
carious teeth.  

X-rays were performed.  The assessment was history of 
mandibular fracture and loss of teeth.  There was no 
additional loss of function.  The examiner stated that 
clenching the jaws was not likely related to inservice 
injury.  Pain in the left jaw was as likely as not related to 
inservice injury.  The examiner stated that the veteran was 
able to open and close his jaw freely, but when asked to do 
so for measurement, he protested.  On palpation of the jaw, 
there was no pain elicited, but when the examiner asked if 
there was pain, the veteran responded positively, indicating 
that he had pain in the area of the fracture.  

In September 2003, the veteran testified at a Travel Board 
hearing.  At that time, he indicated that after he had broken 
his mandible, it became infected and a tube was sewn in.  
Since that time, he related that he has had pain and has been 
clenching his teeth.  Due to the teeth clenching, he reported 
that his teeth have been breaking.  In addition, the veteran 
pointed out the scar on the left side of his neck.  It was 
noted that it was at least 3 inches long and 1/4 an inch wide, 
was located in the groove of his neck, was pinkish-red, 
appeared depressed, and was productive of some disfigurement.  
The scar was observed by the undersigned.  The veteran 
reported that it was not very painful and that his pain was 
located in the mandible bone.  He indicated that the pain he 
experiences is 7 out of 10 on a scale from 1 to 10 with 10 
being the worst.  He related that he was taking Motrin for 
the pain and did not want to take a narcotic.  The veteran 
stated that he ate soft foods and did not eat anything that 
was chewy or difficult to chew or bite into.  The veteran's 
representative indicated that they were seeking a 10 percent 
rating for the scar.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The Board has considered all applicable diagnostic codes in 
rating the veteran's status post fracture of the left 
mandible.  

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function.  38 C.F.R. § 
4.150, Diagnostic Code 9903.  The veteran does not have 
nonunion of the mandible.

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  The veteran does not have 
malunion of the mandible.  

Loss of the ramus in rated under Diagnostic Codes 9906 and 
9907.  There is no loss of the ramus in this case.  

In order for a rating to be warranted based on loss of teeth, 
the veteran must have lost his teeth due to loss of substance 
of body of the maxilla or mandible.  That is not the case 
here.  

Limitation of motion of temporomandibular articulation is 
rated under Diagnostic Code 9905 which provides that an 
inter-incisal range of zero to 10 millimeters warrants a 40 
percent evaluation.  An inter-incisal range of 11 to 20 
millimeters warrants a 30 percent evaluation.  A 20 percent 
evaluation is warranted for an inter-incisal range of 21 to 
30 millimeters.  An inter-incisal range of 31 to 40 
millimeters warrants a 10 percent evaluation.  A range of 
lateral excursion of zero to 4 millimeters warrants a 10 
percent rating.  A rating under this code is not to be 
combined with a rating based on limited lateral excursion.  

The residuals of the veteran's fractured left mandible have 
been evaluated under the criteria for rating limitation of 
motion of temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  The veteran's intercisional distance 
is 39 millimeters.  There is no objective or subjective 
evidence that the range of motion is actually limited or that 
function is limited to 30 millimeters or less.  Rather, even 
if we accept that he has pain, he is already in receipt of a 
compensable evaluation for the joint.  See 38 C.F.R. § 4.59; 
DeLuca v Brown, 8 Vet. App. 202 (1995).  There is no reliable 
evidence of weakness, excess fatigability, or more motion 
than normal.  Rather, he retains functional use to 39 
millimeters, thus warranting no more than the minimum 
compensable rating for the joint.  As such, the veteran does 
not meet the criteria for a higher, 20 percent rating, even 
considering his complaints of pain.  

Although the veteran maintains that he has jaw clenching, the 
examiner determined that this was not related to his left 
mandible fracture.  Thus, a rating cannot be assigned on this 
basis.  

At his personal hearing, it was noted that the veteran has 
scarring due to his fractured left mandible, located on the 
left side of his neck.  

The rating schedule also provides ratings for scarring of the 
skin.  Disfiguring scars of the head, face and neck are rated 
under Diagnostic Code 7800.  The rating criteria for the skin 
was recently amended.  The veteran's claim for an increased 
rating, to include all residuals of his left mandible 
fracture, was received prior to the change in the rating 
criteria.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative 
process has been concluded, VA must decide which version is 
applicable unless Congress provided otherwise.  However, the 
effective date of a liberalizing law or VA issue may be no 
earlier than the date of the law or VA issue.

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Under the old criteria, a 10 percent rating is warranted.  
The veteran has a moderately disfiguring scar on the left 
side of his neck.  The veteran's representative indicated 
that a 10 percent rating was being sought.  Thus, the appeal 
is satisfied.  The rating criteria was amended as of August 
30, 2002 for rating the skin, however, the benefit sought is 
being granted in full.  Thus, there is no need for further 
consideration.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's status post fracture of the left 
mandible and residual left neck scar now causes or has in the 
past caused marked interference with his employment beyond 
that contemplated in the assigned ratings, or that such has 
in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.


ORDER

An increased rating for status post fracture of the left 
mandible is denied.  

A 10 percent rating for left neck scar due to status post 
fracture of the left mandible is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



